Citation Nr: 1435813	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  08-38 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right knee disability, claimed as secondary to service-connected left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1999 to February 2007.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

When this claim was most recently before the Board in April 2014, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted. 

The Veteran seeks entitlement to service connection for a right knee disability, which she asserts is secondary to her service-connected left knee patellofemoral syndrome.  

When this case was before the Board in April 2014, the Board determined that the VA examination reports and opinions of record were not adequate for adjudication purposes.  Consequently, the Board remanded the case to afford the Veteran another VA examination to determine the nature and etiology of all right knee disorders present during the period of the claim.  

The record reflects that the requested examination was scheduled but the Veteran failed to appear for the examination.  

However, in June 2014 the Veteran's representative submitted a brief which indicates the Veteran did not receive advanced notice of the pending VA examination.  Moreover, it is apparent from a report of contact with the Veteran in June 2014 that she was not aware that she had been scheduled for a VA examination subsequent to the Board's remand.  A review of the entire record indicates the Veteran may have been contacted at her previous address.  Therefore, a remand is required at this time to afford her the opportunity to attend the examination necessary to substantiate her claim. 

In addition, any outstanding records pertinent to the claim, to include any more recent VA outpatient records, should be obtained before the required examination is performed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any more recent VA outpatient records.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all right knee disorders present during the period of the claim.  

All pertinent evidence in the electronic files must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  

3. Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion regarding each right knee disorder present during the period of the claim, to include the right knee strain diagnosed in November 2007 and February 2012, as to whether there is a 50 percent or better probability that the disorder: 

a) originated during her period of active service or is otherwise etiologically related to her active service; 

b) was caused by her service-connected left knee disability; or

c) was permanently worsened by her service-connected left knee disability.

The examiner must provide a rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. If the Veteran fails to report for any scheduled examination, documentation showing that she was properly notified of the date and place of the examination must be associated with the record.

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

